
	
		I
		112th CONGRESS
		2d Session
		H. R. 3896
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2012
			Mr. Hastings of
			 Washington introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend section 8007 of the Elementary and Secondary
		  Education Act of 1965 to extend eligibility for emergency and modernization
		  grants to local educational agencies in which at least 10 percent of the
		  property in each such agency is nontaxable due to the presence of the Federal
		  Government, and for other purposes.
	
	
		1.Eligibility for emergency and
			 modernization grantsSection
			 8007(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7707(b)(3)) is amended—
			(1)in subparagraph
			 (C)(i)(I), by adding at the end the following:
				
					(cc)At least 10 percent of the property in the
				agency is nontaxable due to the presence of the Federal
				Government.
					;
				and
			(2)by adding at the
			 end the following:
				
					(F)Limitations on
				eligibility requirementsThe
				Secretary shall not limit eligibility—
						(i)under subparagraph (C)(i)(I)(aa), to those
				local educational agencies in which the number of children determined under
				section 8003(a)(1)(C) for each such agency for the preceding school year
				constituted more than 40 percent of the total student enrollment in the schools
				of each such agency during the preceding school year; and
						(ii)under
				subparagraph (C)(i)(I)(cc), to those local educational agencies in which more
				than 10 percent of the property in each such agency is nontaxable due to the
				presence of the Federal
				Government.
						.
			
